 330DECISIONSOF NATIONALLABOR RELATIONS BOARDJ. C. Boespflug Construction Co.andFred W.Hagel.Case No.-19-CA-1153. July 27, 1955DECISION AND ORDEROn March 17, 1955, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and findings that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following amplification:The Trial Examiner found, and we agree, that the Respondent, byGeneral Foreman Boyd, unlawfully discharged employee Fred Hagelbecause of the manner in which the latter performed his duties as unionjob steward.The Respondent concedes that Hagel was discharged for reasonswhich in part concern his union activity.However, it asserts that."his discharge did not arise out of his function as a union steward,but out of his abuse of this function." 2 The Respondent in effectcontends that Hagel misused his position as job steward to further hisown self-interest and that he was discharged for that reason.The record shows that in April 1953, Hagel was elected job stewardby the carpenters working on the Respondent's project. In Augustof the same year, following Hagel's representation to Boyd that hewould have to leave the job unless he received more pay, Hagel wasassigned the additional task of daily opening and closing the too]shed, which gave him more pay. This extra assignment ended inOctober 1953 and was not renewed in March 1954 when operations re-sumed after the winter shutdown.According to the Respondent, as the direct result of the discon-tinuance of the tool shed assignment, Hagel began harassing Boydwith complaints,theprincipal -object of which was to secure advan-1At the hearing,the Respondent moved to amend its answer to show that even- if notdischarged on June 9,1954, Hagel would have been laid off on October 17, 1954,,due toa seasonal reduction in force.,The,Respondent made a similar offer of proof at the closeof the hearing.. We find that the Trial Examiner properly denied the.Respondent'smotionto,amend and its offer of proof. The issue sought to be raised is a matter to be consideredonly at the compliance stage of the proceeding.2 Respondent's brief to the Board, p. 11.113 NLRB No. 30. T. C. BOESPFLUG CONSTRUCTION CO.331Cages for Hagel by- way of additional compensation or more over-,time.'Hagel denied that he had ever sought anything for himselfto which he was not entitled under the terms of either the existingwritten collective-bargaining agreement or a supplemental oral un-derstanding of the contracting parties.He further testified that infiling grievances, he was acting on behalf of all carpenters on thejob, including himself.The Respondent's witness, General ForemanBoyd, conceded that Hagel never had suggested that if he were given-more money, he would stop filing grievances.4Nor, before the dis-,charge, did anyone complain to Superintendent Fellerhoff or to theUnion's business agent that Hagel was misusing his position for-personal gain.Finally, the grievances processed by Hagel are not of.such a nature as to justify the inference that Hagel was seeking onlyto better his own financial position.Thus, Boyd specifically men-tioned seven grievances pressed by Hagel before his discharge.Ofthese Boyd acknowledged that 5 were substantial, justifiable grievancesand that 2 were "petty." The two "petty" grievances consisted ofBagel's request that laborers clean the carpenters' lunchroom, andBagel's complaint that laborers rather than carpenters had nailedladders to wooden forms on concrete work.Considering all the evidence, we agree with the Trial Examiner thatthe Respondent has not established that Hagel misused his position asa union official in order to better his own financial condition and thathe was discharged for that reason.We find, as did the Trial Exam-iner, that the Respondent unlawfully discharged Fred Hagel in viola-tion of Section 8 (a) (3) and (1) because of his activities in behalf ofthe Union.5However, whether the Respondent's conduct be regarded3 The Trial Examiner represented the Respondent as contending that all of Bagel'scomplaints were of a petty nature. This is not borne out by the recordThe Respondentactually conceded that some of the complaints were legitimate and not petty.We there-fore note and correct the Trial Examiner's misstatement which, in any event, does notaffect his conclusions nor our concurrence therein.* Superintendent Fellerhoff did testify that in 1053 Bagel asked him for more moneyand suggested that he was entitled to it because, in performing his steward's duties, hehad been overlooking many little things to the Respondent's advantageFellerhoff re-plied, according to his own account, that he was not looking for any favorsFellerhoffalso testified that he had given the tool shed assignment to Bagel as a result of the tat-ter's request for this work made to Boyd who communicated it to Fellerhoff.Nagel spe-cifically dewed all this testimony of Fellerhoff.The Trial Examiner found it unnecessaryto resolve this credibility issue.However, we note that Boyd corroborated Bagel's storyin many of its important aspectsThus, he confirmed that Bagel had told him of havingto look elsewhere for more remunerative employment and that he had referred Bagel toFellerhoff.Boyd also suported Bagel's testimony, contrary to that of Fellerhoff, thatBagel had not asked him for the tool shed jobNor did Boyd testify that Bagel had inti-mated to him that he was entitled to more money because of the way he was handling thesteward's job.This fact alone tends to throw some doubt on Fellerhoff's testimony thatNagel did make such a suggestion to him, for the evidence is clear, at least as far as itrelates to the events of 1954, that Bagel always approached Boyd and not Fellerhoff whenallegedly seeking greater benefits for himself.To the extent that the above testimonymay have a bearing on the events of 1954, we credit Bagel's denial that he had told Feller-hoff in 1953 that he was entitled to more money because he had been overlooking a num-ber of minorgrievances.5 Trafford Coach Lines,97NLRB 938. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDas a violationof Section 8 (a) (1) or (3), or both sections of the Act,we areof the opinion that full reinstatement of Hagel with back payis necessary to effectuate the policies of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that J. C. Boespflug Construction Co., Anchor-age, Alaska, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America, Local No. 1281, or in any other labororganization, by discharging employees or by discriminating in anyother manner in regard to hire and tenure of employment or any termor condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Fred W. Hagel immediate and full reinstatement tohis former or a substantially equivalent position without prejudice tohis seniority or other rights and privileges previously enjoyed.(b)Make whole Fred W. Hagel for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him inthe manner provided in the section of the Intermediate Report entitled"The Remedy."(c)Upon request make available to the Board or its agents, for ex-amination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due and the right of re-instatement under the terms of this Order.(d)Post at its project at Anchorage, Alaska, copies of the noticeattached to the Intermediate Report Marked "Appendix." 6 Copies9 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order "- J.C. BOESPFLUG CONSTRUCTION CO.333of said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by a representative of theRespondent, be posted immediately upon receipt thereof and be main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces,including all places where notices to employees are customarilyposted.The Respondent shall take reasonable steps to insure thatsuch notices are not altered, defaced, or covered by any other ma-terial.(e)Notify the aforesaid Regional Director in writing, within ten(10) days from the date of this Order, what steps the Respondent hastaken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpon a charge filedby Fred W.Hagel,an individual,the General Counsel of theNational Labor Relations Board issued a complaint dated November 3, 1954, againstJ.C. Boespflug ConstructionCo., hereincalled the Respondent,alleging that theRespondent has engaged in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and(3) and Section 2(6) and(7) of theLabor Man-agement RelationsAct, 1947,61 Stat.136, herein calledthe Act.Copies of the com-plaint and the charge were duly served upon the Respondent,in response to whichthe Respondent filed an answer denying the unfair labor practices alleged.Pursuant to notice,a hearing was held on November 18 and19, 1954, atAnchorage,Alaska,beforethe dulydesignated Trial Examiner.All partieswere represented atthe hearing and were given full opportunity to examine and cross-examine witnessesand to introduce evidence bearing on the issues; they were also given opportunityfor oral argument at the closeof thehearing and to file briefs as well.Upon the record in the case,and upon observation of the demeanor of witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged in the building and constructionbusiness.Respondent has a contract with the United States Government to constructa military hospital at ElmendorfAir ForceBase in thevicinityof Anchorage,Alaska,at an approximate cost of $8,500,000, for whichthe Respondent is furnishing mate-rials and labor amounting to approximately$4,220,000; the estimated cost of suchmaterials shipped from outsideAlaskais approximately$1,200,000.'Respondent is engaged in commercewithin themeaning ofthe Act.JonesboroGrain Drying Cooperative,110 NLRB 481;Maytag Aircraft Corp.,110 NLRB 594.II.THE UNFAIR LABOR PRACTICESThis case involves the discharge of Fred W. Hagel,a journeyman carpenter onRespondent'smilitary hospital-project at Anchorage,Alaska.Hagel's employmentwith the Respondent began in April 1952 and continued,except for seasonal winterlayoffs and during a 10-day labor dispute in April 1954,until his discharge in June1954 by Jack Boyd, the general carpenter foreman.In April 1953 Hagel became jobsteward of United Brotherhood of Carpenters and Joiners of America,Local No. 1281,herein called the Union;he occupied this position under Union Business Agent GroverFisher for the duration of his employment.Itwas the steward's duty, among otherthings, to "police" the parties' contract on the project.The General Counsel contends that Respondent discriminatorily discharged Hagelbecause Hagel zealously performed his duties as a steward.The Respondent, onthe other hand,asserts in its brief that it discharged Hagel because Hagel "wasattempting to take advantage of his position as union steward to further his own self-interest,which created a lack of harmony on the project and resulted in clashes-of personality,animosity and incompatibility between[General Carpenter ForemanBoyd and Hagel)." The Respondent alleges, by way of further explanation, thatfrom March 1954 until June 1954 Hagel was continuously"riding" Foreman Boyd 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDby complainingas tovarious matters, all of which it claims were "picayunein nature";and it asserts that such alleged harassment was solely motivated by Hagel's desireto obtainfinancialbenefits for himself on the project..In August 1953, and after Hagel became job steward, the RespondentassignedHagel the additional task of opening and closing the tool shed at the beginning andend of each day's work; this meant an extra half hour compensation for Hagel on anovertime basis for a few minutes' work daily.There is a dispute as to the origin ofthis assignment.Hagel's version is that he advised Foreman Boydon one occasionthat he was quitting his job because of an opportunity for greater earnings elsewhere;that Boyd asked Hagel not to leave until Boyd could first discuss the situation withProject Superintendent John A. Fellerhoff; that later that week Boyd informed Hagelthat the Respondent was going to assign the tool shed task to Hagel; and that Hagelthereupon assured Boyd that Hagel would remain on the job.Hagel testified that hedid not request the tool shedassignment.Fellerhoff testified, on the other hand, thatHagel had advised Fellerhoff that he was entitled to additional money because, inperforming his stewardship, he had been overlooking many things to Respondent'sadvantage; that Fellerhoff informed Hagel that the Respondent was not seekingany such favors; and that Hagel mentioned the tool shed matter to Boyd who inturn mentioned it to Fellerhoff who then decided to assign the task to Hagel. Fore-man Boyd testified that Hagel had told Boyd that Hagel would have to look else-where for more remunerative employment and that Boyd then referred Hagel toFellerhoff; Boyd testified, contrary to Fellerhoff's version, that Hagel had not men-tioned the possibility of the tool shed job to Boyd. In any event, Hagel was giventhe task of locking and unlocking the tool shed; in October 1953, however, Feller-hoff informed Hagel that such assignment was ended.'The project had a seasonal shutdown in, the winter, of 1953-54, ,and operationsresumed on March 8, .1954. 'Boyd testified that during the period from March untilhis discharge of Hagel on or about June 9, 1954, Hagel frequently asked Boyd formore money for himself, leaving it up to Boyd to devise the method for derivingsuch additional earnings, and that Hagel engaged in "continual bickering" aboutvarious "petty" matters when Boyd refused Hagel's requests.Hagel denied thathe sought overtime or extra-pay work or other advantages for himself, and hefurther testified that he sought to represent all the carpenters, without specialfavoritism for himself.The Respondent claims that Hagel's pattern of "petty" complaints is directlyielated to the discontinuance of the tool shed assignment. In other words, says theRespondent, Hagel did not harass the Respondent with "picayune" matters untilthe tool shed income was ended.Although, as indicated above, the Respondent contended that there were "noserious violations [of prescribed working conditions]" in 1954, the record showsthat Nagel did take up various matters with Boyd during this period which Boydadmitted were not "petty."Thus in April 1954, Hagel filed a grievance to theeffect that the men -were not receiving the prescribed wage scale while operatingpower tools; Business Agent Fisher went to the project in that connection, and thematter was finally resolved; Hagel's grievance in this connection, Boyd testified, wasnot "petty."Also during this period, Hagel lodged a grievance "because the riggingof lumber was being done by laborers"; this was not "petty," according to Boyd.There was an occasion when Hagel called Boyd's attention to "inadequate tool housefacilities,"which Boyd testified was "essential."Hagel also took up with Boydduring this period the matter of a carpenter, one Augustine, who was performingforeman work but not receiving the prescribed foreman wage scale; Augustine wasgiven the foreman rate as a result of Hagel's protest; this was not a "petty griev-ance," Boyd testified.Another complaint by Hagel, which Boyd also said was notpetty,was that the job was not always covered by a steward as required by thecontract.As to matters which Boyd did consider petty, Boyd mentioned an occa-sionwhen Hagel requested that laborers clean the eating quarters used by carpenters,at a time, according to Boyd, when no laborers were available for such purposes;Boyd also mentioned a situation when Hagel complained that laborers, rather thancarpenters, had nailed ladders to wooden forms on concrete work.I Sometime after his discharge, Nagel filed a claim with the Territorial Labor Commis-sioner alleging that Respondent owed him compensation for tending the tool shed fromMarch 1954 until June 1954.Nagel had not made such claim upon Respondent duringthe March-June period under consideration, and Respondent contends that Nagel did notperform and was not authorized to perform such work during said period. I consider itunnecessary:to resolve.these specific issues, as being immaterial and irrelevant to theissues in the present case. J. C; BOESPFLUG CONSTRUCTION CO.335It had been Hagel's weekly practice to check at the project office on the car-penters'job classifications and wage rates, a practice to which stewards are entitled,according to Business Agent Fisher.When Hagel brought up the aforementionedAugustine matter on the occasion of such visit to the project office, SuperintendentFellerhoff became "very upset" with Hagel, according to Hagel's credible testimony.Fellerhoff thereupon advised Hagel that he (Fellerhoff) didn't want Hagel goinginto the office to check the mentioned job and wage data, that Hagel should obtainsuch information from Boyd, and that Fellerhoff "wasn't going to be told by[Hagel] or any other union representative what rate of pay he had to pay thesemen." (Boyd testified, as mentioned above, that the Augustine matter was not"petty.")On this same occasion,2 Foreman Boyd suggested to Hagel, accordingtoHagel's credible testimony, that Hagel should resign as steward "for the bestinterest of all concerned."Hagel reported the matter to Business Agent Fisherwho in turn instructed Hagel to continue as steward.Boyd testified that he hadasked Hagel to resign for the sake of "happiness or harmony on the job"; and hetestified that his reason for the request was Hagel's participation in the Union'scausing the layoff of two carpenters.The termination of these 2 men was litigatedbefore the Board in an unfair labor practice action against the Union; and in Feb-ruary 1954, Trial Examiner David Doyle recommended that the Union withdrawobjection to the employment of the 2 men and that the Union reimburse them forearningslost as a result of the Union's unlawful conduct against them(J. C. BoespflugCompany,109 NLRB 874). Boyd testified that he believed the men on the project"would have like it better" if Hagel withdrew as steward in view of the Trial Exam-iner'srecommended order. I do not credit Boyd's explanation of this incident.On June 7, to come to the discharge, the carpenters were engaged in buildingrunways, and thatsameday Hagel had claimed that certain work he was perform-ing waslayout work which carried with it a higher rate than the base scale.Thefollowingmorning,the carpenters found the runway work to have been completedby laborers the night before.Although, when approached by Hagel on this occa-sion,Boyd said he was busy at the moment, Hagel informed Boyd that he wantedto straighten out the matter immediately with Boyd and Fellerhoff as well as thematter of steward coverage (which Boyd said was not petty); Hagel protested inthat connection that carpenters were losing work to the laborers.Boyd told Hagel,according to the latter's credible testimony, that Hagel was "running right into abuzz saw," whereupon Hagel remarked that he and Boyd "aren't going to get any-where" and that he would summon Fisher to the project to "straighten out" thematter.Boyd's response to Hagel was a 24-hour notice of discharge with theexplanation that the job wasn't "big enough" for both men. Boyd informed Feller-hoff later that day that either Hagel or Boyd would have to leave and that Boyd"didn't want [Hagell any longer as a steward" because Hagel was "forever bicker-ing" about "little pretty grievances" and "always wanting more money."Fisher came out to the project that same day and he obtained Fellerhoff's permis-sion to have Respondent's carpenters meet at the project during the lunch hour todiscuss the situation.All carpenters and carpenter foremen, presumably all ofwhom were union members, attended the meeting and Fisher designated one of thecarpenters, Thomas J. Moore, to preside. Both Boyd and Hagel addressed the group.Speaking first, Boyd stated in effect that Hagel had been making too many "pettybeefs" and was attempting to use his stewardship for personal gain; Boyd told themen that he "would abide by your decision."Hagel then replied to Boyd's remarksby telling the men, in effect, that his discharge was in retaliation for "carrying out theduties of his [steward's] job."Hagel and Boyd- each spoke again and then left thegroup.Fisher then cautioned the men not to make any speeches because there were"too many company men in the room" and he suggested that they vote on whetherBovd had discriminated aeainst Hagel.Before the vote wastaken, Fisher informed the group that, while it was a seriousmatter not to support their steward, a vote in favor of Hagel would "possibly" resultin the men not working on the project the next day. Fisher explained this latter strikealternative by telling the group that they couldn't really rely on Boyd's remark to"abide by their decision" because, as Fisher further told the men, Boyd's own supe-riorsmight not also be willing to accept their decisionFisher also mentioned onthis occasion, the seriousness of striking a military hospital project.Fisher testifiedthat he didn'twant to see the project shut down and that he was well aware that hisremarks to the men "weakened that vote [for Hagel] considerably."The men then2I'age 193, line 25, of the transcript is hereby corrected to read "in April"Instead of"in August." 336DECISIONS OF NATIONAL,LABOR RELATIONS BOARDvoted against the discrimination proposition, by a vote of 25 to 22, and they also,then'elected another job steward.After this meeting, Fisher asked Boyd to retain Hagel, a steward no longer, as aregular journeyman carpenter, which Boyd refused;,and at the hearing Boyd explained,,that he felt that Hagel, if retained, would devote "considerable time explaining his... own personal case against me_"The Respondent gave Hagel a written termi-nation notice the next day, the notice stating that the discharge was "For advancementof better relations between management and Union."Fisher testified, in effect, that none of Hagel's complaints or grievances during ,theMarch-June period under consideration were unnecessary, and Boyd testified that,so far as he could recall, all grievances during this period were "satisfactorily settled"between Respondent and the Union.Fellerhoff testified that Hagel had made norequests of him for favorite treatment during the March-June period and that, exceptat the time of the discharge incident, Boyd had never informed Fellerhoff during saidperiod that Hagel was seeking preferred treatment.Boyd also testified that Hagelhad never expressly told him that grievances or complaints would cease if Boydwould arrange greater earnings for Hagel; rather, the nexus between the alleged"petty" grievances and Hagel's alleged requests for additional compensation was,;according to Boyd, "only by inference that [Boyd] gathered."ConclusionsRespondent's contention, in recapitulation, is that Hagel made manycomplaintsduring the March-June 1954 period, that all such complaints were of a petty nature,and that the pettiness of the complaints demonstrates within the factual contextthat Hagel's reason for making the complaints was to advance his personalfinancialsituation on the job. It is admitted by Boyd, however, that many ofthe mentionedcomplaints were not picayune, and Fisher testified, in effect, that -no complaint was.Moreover, even were all the complaints as petty as Respondent contended them tobe, it does not necessarily follow that the job steward making suchcomplaints wasmot acting in the -honest performance of his stewardship, and certainly an employermay not lawfully discharge a steward solely because he files petty grievances. It isnot at all unusual that one party to a grievance does not believe his opponent's posi-tion to be completely lacking in merit.Considering all the circumstancespresent:here, the record does not support Respondent's contention that Hagel badgered Boydwith groundless complaints in order to aggrandize his financial position.Respondent further contends, however, that its discharge of Hagel may not be con-sidered as discriminatory in view of the fact that Boyd permitted the final decision inthe matter to be made by the Union itself, rather than by Boyd, on the occasion of-the meeting at which the men voted on the proposition of Hagel's alleged discrimina-tion.It is the Board's function, scarcely a labor organization's, to determine viola-tions under the Act.Moreover, if an employer discharged an employee at the behestof a labor organization for reasons other than initiation fees and union dues, such cir-cumstance is itself independent basis for sustaining a finding of discrimination.SeeTurner Construction Company,110NLRB 1860. Respondentalso claims that'Hagel is estopped from maintaining the present action because he agreed at theaforementioned meeting that the other carpenters on the job would resolvethe issue-of alleged discrimination.The record does not show that Hagel agreed to be boundconclusively by the action taken at that meeting; even if he had, moreover, such'circumstance would still not constitute an estoppel to the instant proceeding. 'SeeDant & Russell, Ltd.,92 NLRB 307, 312, 207 F. 2d 165 (C. A. 9), 344 U. S.'375;N. L. R. B. v. Walt Disney Productions,146 F. 2d 44, 47-49 (C. A. 9), cent:denied 324 U. S. 877;N L. R. B. v. Newark Morning Ledger Co.,120 F. 2d 262,"265-266 (C. A. 3), cert. denied 314 U. S 693.I conclude, accordingly, that, by discharging Hagel because of Hagel's stewardship-conduct, Respondent has engaged in unfair labor practices within "the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act. SeeTrafford CoachLines,97 NLRB 938.III.THE REMEDYI shall recommend that the Respondent cease and desist from the unfair laborpractices found; and I shall also recommend such affirmative relief as I considernecessary to effectuate the policies of the Act, including the reinstatement of Hagelwith back pay for loss of earnings he may have suffered during the period of dis--crimination against him, less his net earnings during that period, all to be computedand otherwise in accordance with F. W.Woolworth Company,90 NLRB 289, 291-"299.Such back-pay order does not, of course, require reimbursement for any sea-sonal layoff periods, if any, during which Hagel would have been reduced in force WESTINGHOUSE ELECTRIC CORPORATION337for nondiscriminatory reasons; and the Company's liability will, in no event, con-tinue beyond the date of the Company's Anchorage project. SeeTurner Construc-lion Company, supra. -[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and inorderto effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1281, or in anyother labor organization, by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployess in the exercise of their right to self-organization, to form labor organ-izations, to join or assist United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1281, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3) of theAct.WE WILL offer immediate and full reinstatement to Fred W. Hagel to his for-mer or substantially equivalent position without prejudice to any seniority orother rights and privileges and make Hagel whole for any loss of earnings suf-fered as a result of the discrimination against him.J.C. BOESPFLUO CONSTRUCTION Co.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Westinghouse Electric CorporationandAssociation of Westing-house Salaried Employees affiliated with the Federation ofWestinghouse Independent Salaried"Unions, Petitioner.CasesNos. 6-RC-15541 and 6-RC-1555. July 27, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within "the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.IAfter Case No. 6-RC-1554 was consolidated with Case No. 6-RC-1555,the partiesagreed to a consent election in the former, whereupon the cases were severed.113 NLR$ No. 38.